Citation Nr: 1447003	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-26 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1965 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an August 2013 video conference hearing.  He submitted additional evidence with waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran is service-connected for degenerative joint disease of the left great toe, calcaneal spurring of the right foot, and a variously diagnosed psychiatric disorder (to include posttraumatic stress disorder (PTSD)).  His combined rating is 60 percent disability rating, effective November 28, 2007.  Further, because his service-connected disabilities all stem from a common etiology of his bilateral foot disabilities, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 3.341, 4.19.  

This claim for TDIU was filed in January 2009.  The evidence of record shows that he was last employed in April 2007 following injuries to his shoulders, resulting in left shoulder rotator cuff surgery, and medical leave for his right shoulder disability.  See, e.g., March 2009 VA feet examination report.  He ultimately retired in June 2008 as a custodian.  See August 2008 VA PTSD examination.  The Veteran's post-service employment history includes working as a custodian for approximately 19 years, and working for a park recreation department for 14 years.  See January 2008 VA joints examination.  His educational history includes a high school degree.  

Regarding the Veteran's feet, a March 2009 VA examination report raises a question as to whether pes planus should be considered a component of the Veteran's service connected left great toe disability and/or right foot calcaneal spurring.  This should be clarified in order to properly evaluate the impact of the Veteran's service connected disability on his employment.  

Regarding the Veteran's psychiatric disorder, at the August 2013 hearing, the Veteran submitted additional evidence.  The evidence consisted of an August 2013 letter by a VA physician that implies a worsening since the last VA examination conducted in June 2012.  A current examination should be conducted.  

Also at the August 2012 hearing, the Veteran advised that he was granted Social Security Administration (SSA) disability benefits, in part, for his service-connected foot disabilities in approximately 2008.  The medical records considered by SSA in connection with the Veteran's appear to be of record.  Notably, however, the SSA decision itself and its underlying rationale is not associated with the claims folder.  As there is a reasonable possibility that such is relevant to the Veteran's claim, development for the SSA decision is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include the SSA decision for disability benefits.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  

2. After physically or electronically associating any pertinent, outstanding treatment records with the claims folder, including any VA records dated after September 2014, schedule the Veteran for an examination of his feet and for an evaluation of his mental health.  

With respect to the foot examination, the examiner should identify the symptoms associated with the right foot calcaneal spurring, and with the left great toe degenerative joint disease.  The examiner should express an opinion as to whether any pes planus was caused or was increased in severity by the Veteran's right foot calcaneal spurring and/or left great toe degenerative joint disease.  

The psychiatric examiner should address the extent of impairment caused by the Veteran's service connected psychiatric disability.  

The examiners also should express whether the Veteran is unable to obtain or retain employment solely due to service connected disability.  

The basis for the opinions given should be set forth.  

3. Then, after undertaking any additional development as may become indicated, re-adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



